 SHEPHERD TISSUE, INC. 369Shepherd Tissue, Inc. and United Paperworkers In-ternational Union AFLŒCIO, CLC, Petitioner. Case 26ŒRCŒ7710 August 26, 1998 DECISION AND CERTIFICATION OF REPRESENTATIVE BY CHAIRMAN GOULD AND MEMBERS FOX                     AND LIEBMAN The National Labor Relations Board, by a three-member panel, has considered objections to a second election held September 25 and 26, 1997, and the hearing officer™s report recommending disposition of them. The election was conducted pursuant to a Stipulated Election Agreement. The tally of ballots shows 222 votes for and 149 votes against the Petitioner, with 6 challenged bal-lots, an insufficient number to affect the results. The Board has reviewed the record in light of the Em-ployer™s exceptions1 and the briefs of both the Employer and the Petitioner, has adopted the hearing officer™s find-ings2 and recommendations,3 and finds that a certifica-tion of representative should be issued. CERTIFICATION OF REPRESENTATIVE IT IS CERTIFIED that a majority of the valid ballots have been cast for United Paperworkers International Union, AFLŒCIO, CLC, and that it is the exclusive collective-bargaining representative of the employees in the follow-ing appropriate unit:  All production and maintenance employees, in-cluding shipping and warehouse employees, employed by the Employer at its Memphis, Tennessee facility; but excluding all office clerical employees, professional and technical employees, guards, team managers, and super-visors as defined in the Act.                                                                                                                      1 We find no merit in the Employer™s exception concerning the time-liness of the Petitioner™s post-hearing brief filed with the hearing offi-cer. The Board obtained from Region 26 the documentary information necessary to verify that the Petitioner™s delivery service picked up the brief in question on December 4, 1997, the day before the due date. The brief was therefore timely. See Sec. 102.111(b) of the Board™s Rules and Regulations. 2 The Employer has excepted to some of the hearing officer™s credi-bility findings. The Board™s established policy is not to overrule a hear-ing officer™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect. Stretch-Tex Co., 118 NLRB 1359, 1361 (1957). We find no basis for reversing the findings. In addition, the Employer contends in its exceptions that some of the hearing officer™s findings and conclusions demonstrate bias and preju-dice. On careful examination of the hearing officer™s report and the entire record, we are satisfied that such contentions are without merit. 3 Pertinent portions of the hearing officer™s report are attached as an appendix. In adopting the hearing officer™s recommendation to overrule Objec-tion 2, we find it unnecessary to rely on his observation that there was no evidence that James Harrell™s remark to the Employer™s Director of Human Resources caused any employee to alter his or her voting choice. CHAIRMAN GOULD, concurring. I join my colleagues in adopting the hearing officer™s recommendation to overrule the Employer™s objections to the election and to certify the Petitioner as the unit employees™ collective-bargaining representative.  I write separately with regard to the Employer™s Objection 2, alleging that the Petitioner injected racial considerations in the campaign in such a way as to destroy the labora-tory conditions necessary for a valid election.   In my view, the Sewell prohibition is inapplicable in the instant case where the Petitioner, in a campaign handbill, included a statement by a discharged unit em-ployee concerning a sexual harassment investigation that ﬁblack folk have been wrongly touched by whites for over 300 years.ﬂ  Racial remarks and campaigning which takes race into account involving the employer-employee relationship are part of the reality of the workplace and therefore a legitimate campaign issue.  Such appeals are germane to the solidarity and the working conditions of a racial group during an organizing campaign and accord-ingly are not objectionable regardless of their truth or falsity.  I would, however, find objectionable comments, like those in Sewell, which are not germane to the em-ployment relationship and are designed to create or in-flame an atmosphere of racial hatred.  Further, I find ob-jections based on racial appeals to be no different from other election objections and would therefore place the burden of proof on the party seeking to set aside the elec-tion. As I have previously noted in my defense of both em-ployee and employer free speech, freedom of expression in the workplace is secured by both the First Amendment and the National Labor Relations Act.1 As the Court rec-ognized in NLRB v. Magnavox Co., ﬁ[t]he place of work is a place uniquely appropriate for dissemination of views concerning the bargaining representative and the various options open to the employees.ﬂ2  The constitu-tional safeguard represents a ﬁprofound national com-mitment to the principle that debate on public issues should be uninhibited, robust and wide open.ﬂ3  As Jus-tice Douglas stated in his dissent in Beauharnais v. Illi- 1 See my separate opinions in Caterpillar, Inc., 321 NLRB 1178, 1184Œ1185 (1996); Eldorado Tool, 325 NLRB 222 (1997); and Hale Nani Rehabilitation & Nursing Center, 326 NLRB No. 37 (1998). 2 415 U.S. 322, 325 (1974).  See also Republic Aviation Corp. v. NLRB, 324 U.S. 793 (1945).  Although Republic Aviation does not contain the explicit language of Magnavox, the Court™s rationale rests upon the premise that the workplace is the central forum for discussion about unionization. 3 New York Times Co. v. Sullivan, 376 U.S. 254, 270 (1964).  In Cat-erpillar, Inc., 321 NLRB at 1184 (1996), I found that employee activity that seeks to influence management policy is protected and noted that cases rising under Sec. 7 have drawn sustenance from the First Amendment decisions of the Court in New York Times v. Sullivan and its progeny, all of which promote wide open and robust speech as part of good public policy.  326 NLRB No. 38  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 370 nois
, ﬁif in any case other public interests are to override 
the plain command of the First Amendment, the peril of 
speech must be clear and pr
esent, leaving no room for 
argument, raising no doubts as
 to the necessity of curbing 
speech in order to prevent disaster.ﬂ
4  In 1941, the Court first recognized that an employer 
enjoys a free speech right to
 express opinions that are 
noncoercive in manner.
5  With the enactment of the Taft-
Hartley Amendments, Congress expressly provided 
through Section 8(c) of the Ac
t, that ﬁ[t]he expressing of 
any views, argument, or opinion . . . shall not constitute 
or be evidence of an unfair labor practice . . . if such ex-
pression contains no threat of reprisal or force or promise 
of benefit.ﬂ  In attempting to
 balance the employer™s free speech right with the equal right of employees to associ-
ate freely as guaranteed by Section 7 of the Act and pro-
tected by Section 8(a)(1) and the proviso to Section 8(c), 
the Court concluded that an
 employer may freely com-
municate his general views about unionization or his 
specific views about a particular union as long as that 
communication contains neither a threat of reprisal nor a 
promise of benefits.
6   Employees as well as unions and their representatives 
enjoy a comparable right of 
free speech.  Relying on its 
landmark decisions protecting First Amendment activity, 
the Court has recognized the free speech right of em-
ployees and of unions and their agents to discuss the ad-

vantages and disadvantages of unionization.
7  As the 
Court instructed in deeming th
e efforts of a union official 
to organize workers constitu
tionally protected, ﬁ[t]he 
                                                          
 4 343 U.S. 250, 284Œ285 (1952). 
5 NLRB v. Virginia Electric & Power Co.
, 314 U.S. 469 (1941).
 I recognize that Sec. 8(c) has no application
 in representation cases.  See 
General Shoe Corp.
, 77 NLRB 124, 127 (1948).  As the Board noted in 
Dal-Tex Optical Company, Inc.
, 137 NLRB 1782, 1787 fn. 11 (1962), 
however, the ﬁstrictures of the First 
Amendment, to be sure, must be 
considered in all cases.ﬂ
                                                            
6 NLRB v. Gissel Packing Co.
, 395 U.S. 575, 617 (1969).  Under 
Gissel, the Board may limit what would otherwise constitute employer 
First Amendment rights only to condemn three types of statements: 
promise of benefits; threats of reprisals; and predictions of adverse 
economic consequences suggesting that the action will not occur out of 
economic necessity but because the employer will seek to penalize 
concerted activity.   
7 Thomas v. Collins
, 323 U.S. 516, 532 (1945), and 
Staub v. City of 
Baxley, 355 U.S. 313 (1958).  See 
Linn v. Plant Guard Workers Local 
114, 383 U.S. 53 (1966), where the C
ourt applied constitutional protec-
tion to the speech of employees as it relates to the statutory scheme of 

the National Labor Relations Act.  Accord:  generally, 
Eastex, Inc. v. 
NLRB, 437 U.S. 556 (1978); 
Southwestern Bell Telephone Co.
, 200 
NLRB 667 (1972); 
Inland Steel Co.
, 257 NLRB 125 (1981); 
Borman™s 
Inc. v. NLRB
, 676 F.2d 1188 (6th Cir. 1982); 
Southern California Edi-
son Co., 274 NLRB 1121 (1985); 
Tyler Business Services,  256 NLRB 
567 (1981); and 
Gatliff Coal Co. v. NLRB
, 953 F.2d 247 (6th cir. 1992).  
See also Rankin v. McPherson
, 483 U.S. 378 (1987).  Drawing inspira-
tion from 
Linn, which relied on 
New York Times v. Sullivan
, 376 U.S. 
254 (1964), as a basis for determining what employee speech is pro-
tected under Sec. 7 and removed from
 state defamation and libel law, I 
relied upon the First Amendment authority in 
Brandenburg v. Ohio
, 395 U.S. 444 (1969), in my separate opinion in 
Caterpillar, Inc.
, 321 
NLRB  1178, 1184Œ1185 (1996). 
right thus to discuss, and inform people concerning, the 
advantages and disadvantages of unions and joining them 
is protected not only as part of free speech, but as part of 
free assembly.ﬂ
8  In Sewell,
 the Board did not prohibit the parties™ dis-
cussion of race during repres
entation elections.  In that 
case, the Board set aside the election because the em-
ployer™s campaign arguments 
were deemed inflammatory 
in character, designed to set 
white workers against black 
workers, and represented an 
appeal to racial animosity 
rather than to consideration 
of economic and social con-
ditions and of possible actions to deal with them.
9  While 
the Board concluded in 
Sewell that appeals to racial prejudice on matters unrelated to
 either election issues or 
the union™s activities create conditions which make im-
possible a sober, informed 
exercise of franchise, the 
Board noted that ﬁ[t]his is not to say that a relevant cam-
paign statement is to be condemned because it may have 

racial overtones.ﬂ
10  The Board concluded, however, that  
 [s]o long, therefore, as the party limits itself to truth-

fully setting forth another party™s position on matters of 
racial interest and does not deliberately seek to over-
stress and exacerbate racial feelings by irrelevant, in-
flammatory appeals, we shall not set aside an election 
on this ground.  However, the burden will be on the 
party making use of a racial message to establish that it 

was truthful and germane, and where there is doubt as 
to whether the total conduct of such party is within the 
described bounds, the doubt will be resolved against 
him. [Citations omitted. 138 NLRB 71Œ72.] 
 I am of the view that the basic principles of 
Sewell
 and its companion case, 
Allen-Morrison Sign Co.
,11 are cor-rect.  My departure from those holdings lies in the bur-
den that is placed on the pa
rty making the racial appeal, 
in the requirement that the appeal be truthful and in the 
 8 Thomas v. Collins, 323 U.S. at 532 (1945). 
9 See Baltimore Luggage
, 162 NLRB 1230 (1967). 
10 138 NLRB at 71. 
11 138 NLRB 73 (1962).  In 
Allen-Morrison
, the Board found non-
objectionable an employer™s campaign letters that contrasted the em-
ployer™s position on the issue of segr
egation, that each person is entitled to his own view, with the position of
 the ﬁnational unionsﬂ who have 
ﬁtaken the view that they are supposed to decide the question of segre-

gation or integration and they have 
actively promoted integration.ﬂ  The 
letters had also included a copy of 
an article from ﬁMilitant Truth,ﬂ a 
four-page monthly paper published 
in Greenville, South Carolina, 
concerning the international union™s actions to prevent one of its local 
unions in a nearby town from financing a segregated school.  The 
Board concluded that the employer 
did not resort ﬁto inflammatory 
propaganda on matters in no way rela
ted to the choice before the vot-
ers, and we therefore decline to set the election aside.ﬂ  While the 

Board applied the appropriate standard
, the result is incorrect.  In my 
view, the application of the 
Sewell test to these facts requires the con-
clusion that the employer™s racial 
appeal is one clearly intended to 
divide workers along racial lines.  The 
effect of such an appeal is the 
creation of an unjustified clash of interests between groups of workers 
which tends to reduce the likelihood and effectiveness of their working 
in concert to achieve their leg
itimate goals under the Act.   
 SHEPHERD TISSUE, INC. 371unrealistic and inappropri
ate symmetry between unions 
and employers assumed by those decisions and their 
progeny. 
In my view, regardless of whether the appeal is made 
by the employer or the union, the burden should be on 

the objecting party to establish that a racial remark is 
designed to incite racial hatred.   Nor would I find that 
the truth or falsity of the raci
al appeal is relevant to the determination of whether it rises to the level of objec-
tionable conduct.
12  An erroneous statement is inevitable 
in free debate, but such statements must be protected if 
freedom of expression is to retain the ﬁbreathing spaceﬂ it 
needs to survive.
13  Racial protests and grievancesŠand 
those about sexual discrimination and other forms of 

alleged arbitrary treatmentŠare properly promoted, not 

smothered and suppressed, by the statutory scheme 
which we administer.
14  Further, placing the burden on 
the party seeking to have the election set aside and elimi-
nating the requirement that the 
truthfulness of the racial 
remarks be established, diminishes the potential for 

wasteful litigation that is now present in this area.
15  For 
                                                          
                                                                                             
12 This view is consistent with the 
Board™s refusal to inquire into the 
truth or falsity of parties™ campaign 
statements in general or set aside 
elections on the basis of misleading campaign statements.  
Midland 
National Life Ins. Co.
, 263 NLRB 127 (1982).  Thus, I do not subscribe 
to the Sixth Circuit™s view in KI (USA) Corp. v. NLRB, 35 F.3d 256, 
260 (6th Cir. 1994) that ﬁthe 
Midland
 standard is the wrong one to 
apply to allegations of racial bias.ﬂ 
13 New York Times v. Sullivan
, 376 U.S. at 271Œ272 (1964) (quoting 
NAACP v. Button
, 371 U.S. 415, 433 (1963)).  
Sewell and Allen-Morrison, decided by the Board in 1962, could not take into account 
the relevance of 
Sullivan to this issue. Cf. Carey v. Brown
, 447 U.S. 
455 (1980) (Illinois statute unconstitutional because it discriminates 
among pickets based on the subject 
matter of their expression.). 
14 Cf. Emporium Capwell Co. v. West
ern Addition Community Org
., 
420 U.S. 50 (1975);  
NLRB v. Tanner Motor Livery, Ltd
., 419 F.2d 216 
(9th Cir. 1969);  Gould, 
Black Power in the Un
ions: The Impact Upon 
Collective Bargaining Relationships
, 79 Yale L.J. 46 (1969); and 
Gould, 
Labor Arbitration of Grievance Involving Racial Discrimina-
tion, 118 U. Pa. L. Rev. 40 (1969). 
15 See my dissent in 
Flint Iceland Arena
, 325 NLRB 318 (1998), 
where I also urge the diminishment
 of potentially wasteful litigation 
within the context of non-Board settle
ments.  Illustrative of a decision 
which substantially diminished litig
ation through its broad and clear 
mechanical rule relating to jurisdiction was
 Management Training
, 317 
NLRB 1355 (1995).  The doctrine in
 Management Training has been 
approved in 
Teledyne Economic Development v. NLRB, 108 F.3d 56 
(4th Cir. 1997), and in 
Pikeville United Methodist Hosp. v. NLRB, 
109 F.3d 1146 (6th Cir. 1997), where we asserted jurisdiction over private 
employers. In my separate opinion in 
Legal Aid Society of Alameda 
County, 324 NLRB 796 (1997), I stated that I would overrule the 
Board™s decision in Detroit College of Business
, 296 NLRB 318 
(1989), because its multi-factor test
 for determining whether profes-
sionals possess supervisory status 
which would exclude them from 
statutory coverage is confusing a
nd improperly focused on the work of 
the professional rather than the work of the employee being supervised, 
and thus inconsistent with the Board™
s efforts to diminish wasteful and 
unnecessary litigation.  Consistent with
 this view, I have also advocated 
that the promotion of voluntary recognition agreements in order to 

avoid unnecessary litigation.  See Smith™s Food & Drug Centers, Inc.
, 320 NLRB 844, 847Œ848 (1996) (Gould, W., concurring).  The Board 
has concurred with this approach in
 its promotion of settlement agree-
ments negotiated where a decertifica
tion petition has been filed and an 
example, in applying Sewell, the courts have contributed 
to this wasteful litigation by increasing the complexity of 
the Board™s test and by engaging in a convoluted analysis 
involving a number of factors beyond the existing re-
quirement that the racial ap
peals be truthful and ger-
mane.
16  By applying the test I have set forth above, 
much of this unnecessary litigation will be eliminated. 
Because the employer controls the employment rela-
tionship and, in almost all 
circumstances, possesses more 
economic power than does the individual employee,
17 the 
Board™s concerns about racial appeals expressed in 
Sew-
ell and Allen-Morrison
 have peculiar applicability to 
remarks of employers as opposed to those of  unions and 
their representatives.  In cas
es involving employers, like 
Sewell
 and Allen-Morrison
, it is to be recalled, employers 
attempted to 
divide 
workers on the basis of racial appeals 
unrelated to working conditi
ons and the workplace and to 
 incumbent union has an established relationship with the employer.  
Douglas-Randall, Inc.
, 320 NLRB 431 (1995).  This policy is the well-
spring for the Board™s rule giving the Board™s administrative law judges 

authority to act as settlement judges.  Under this rule, a judge ﬁother 

than the trial judgeﬂ may be assigned to a case ﬁto conduct settlement 
negotiations,ﬂ provided all parties ag
ree.  Where ﬁfeasible,ﬂ settlement 
conferences are held in person, a
nd settlement judges may delve more 
deeply into all aspects of
 a case than the judge who will ultimately hear 
and decide the case absent settlement.  
16 See Carrington S. Health Care Center v. NLRB
, 76 F.3d 802 (6th 
Cir. 1996), (In finding that the Bo
ard had improperly overruled the 
employer™s objection without a heari
ng, the court considered additional 
evidence of preelection racial discord at the employer™s facility, and 
found that despite references to legitimate campaign issues, the imagery 
of two cartoons distributed by the union could also be construed as 
invoking tokens of slavery and racial oppression and that a quote from 
Dr. Martin Luther King could be interpreted as being directed to a 
certain ﬁpeople,ﬂ i.e., the racial gr
oup at issue and therefore the quote 
has some relevance to whether racial polarization existed.); and 

KI(USA) Corp. v. NLRB
, 35 F.3d 256 (6th Cir. 1994) (In applying 
Sewell standard, court considered not only whether union™s racial ap-
peal was germane to any campaign i
ssues at the employer™s facility and 
truthfully represented the employer™s position on racial matters but also 
whether the employer had the opportunity to respond to the union™s 
racial appeal and the difficulty of re
sponding to such attacks at all.).  
See also NLRB v. Katz, 701 F.2d 703 (7th Cir. 1983); and 
NLRB v. 
Silverman™s Men™s Wear, Inc.
, 656 F.2d 53 (3d Cir. 1981).  Insofar as 
the court™s decisions in 
Katz and Silverman™s
 rest upon the promotion 
of racial or ethnic hatred, I am in accord with setting 
aside an election on that basis. 
17 The employer wields considerable economic power over its em-
ployees who depend completely on th
eir jobs for their livelihood and 
economic existence.  As a result of this economic power, an employer™s 

statement is imbued with a ﬁfor
ce independent of persuasion.ﬂ  
NLRB v. 
Federbush Co., Inc.
, 121 F.2d 954, 957 (2d Cir. 1941).  See also 
NLRB 
v. Gissel Packing Co., 395 U.S. 575, 617 (1969) (Any assessment of 
the precise scope of employer expre
ssion must be made in the context 
of its labor relations setting and any 
balancing of an employer™s free 
speech right with the equal right of employees to freely associate must 
take into account the economic dependence of the employees on their 
employers, and the necessary tendenc
y of the former, because of that 
relationship, to pick up intended imp
lications of the latter that might be 
more readily dismissed by a more disinterested ear.), and
 NLRB v. Falk 
Corp., 102 F.2d 383, 389 (7th Cir. 1938) (ﬁThe position of the em-
ployer . . . carries such weight and influence that his words may be 
coercive when they should not be so if the relation of master and ser-
vant did not exist.ﬂ). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 372 frustrate the possibility of effective concerted activity.
18  Similar union appeals which are designed to divide 
workers through nostrums of 
racial hatred or to accom-
plish the same objective in the employer-employee rela-
tionship must be condemned under our Act as well.  In 
this respect, the principles of 
Sewell
 and Allen-Morrison
 must be retained.  But, generally speaking, union organ-
izational efforts aimed at blacks and other racial minori-
ties and women must necessar
ily focus, in part, upon 
grievances peculiar and unique to such groups, i.e., em-
ployment conditions which are attributable to racial in-
equities or what appear to be racial inequities and other 
forms of arbitrary treatment.   
The facts of this case are 
illustrative.  The Employer
 alleges objectionable conduct in the dissemination of a 
statement made by a unit employee in reference to the 
investigation of an alleged instance of sexual harassment 
between a black employee and a white employee.  While 

the statement suggests a racial message, it also raises 
valid workplace issue.  Appeals based on racial solidarity 
or expressions of grievance based on racial discrimina-
tion are indistinguishable from appeals to employees™ 
economic and social self-interest which the Board has 
long recognized as a legitimate tactic in any union orga-

nizing campaign.
19  In 
Novotel New York
,20 the Board recognized that, under the statutory scheme of the Act, 

unions have an essential role in assisting workers in the 

exercise of their Section 7 rights to better their working 
conditions and, to fully play this role, unions engage in a 
broad range of activity on behalf of both the employees 
they represent as well as th
e employees they are seeking 
to organize.   
In Novotel
, the Board found that that a union™s provi-
sion of legal services to employees they were seeking to 

organize including investigating, preparing, and filing a 
lawsuit asserting the employees™ wage claims under the 
Fair Labor Standards Act was protected by the First 
Amendment and the Act and not an objectionable grant 
of benefit that would warrant setting aside the election.
21 In reaching this conclusion, the Board noted that, histori-

cally, unions had undertaken a wide variety of actions 
                                                          
                                                           
18 I would apply the standard of 
Sewell
 and Allen-Morrison
 to divi-
sive and inflammatory comments ev
en, in some circumstances, where 
the commentary relates to employment conditions.  Cf. 
United Pack-inghouse Workers v. NLRB
, 416 F.2d 1126 (1969), cert. denied 396 
U.S. 903 (1969). 
19 See Coca-Cola Bottling Co., 273 NLRB 444, 445 (1984) (Regard-
less of racial implication, the issue of whether employees have been 
unfairly treated, for whatever the reason, is always a legitimate topic of 
discussion in a union campaign.). 
20 321 NLRB 624 (1996). 
21 The union began an organizing drive among hotel workers  and 
during the campaign, the union receive
d many complaints about alleged 
irregularities in the payment of 
overtime wages to the workers
.  Id. a 
624.  A suit alleging violations of th
e Fair Labor Standards Act of 1938 
was filed by the union on behalf of the employees and the issue pre-
sented to the Board was whether the union™s litigation was a ﬁbenefitﬂ 
which interfered with the conduct of the election. 
and tactics to protect and advance the rights of workers 
including training programs, 
litigation, and the advocacy 
and monitoring of legislation to advance their goals.
22  Relying on 
NAACP v. Button
, one of the Supreme 
Court™s decisions establishing that organizations which 
bring or financially support lawsuits seeking to vindicate 
the legal rights of their members or nonmembers are en-
gaged in a constitutionally protected form of free speech 
safeguarded by the First Amendment,
23 the Board found 
that constitutional and statutory precedent provided pro-
tection for both members and nonmembers in the union™s 
organizational campaign and that protection was not re-
moved ﬁ . . . the moment the union took the next logical 
step and sought financially or otherwise to assist non-
members in gaining access to the Courts for vindication 

of their lawful rights.ﬂ
24   In the instant case, the credited evidence established 
that the issues of common concern to employees in-
cluded wages and benefits, worker safety, equal treat-
ment of employees and unjust discharges of employees.  
The racial appeals in the Petitioner™s handbill were thus 

clearly germane to the employ
er-employee relationship.   
Suppose the Petitioner had instituted litigation or of-
fered legal advice with or without the prospect of litiga-
tion to employees in the bargaining unit pursuant to Title 
VII of the Civil Rights Act of 1964 and related employ-
ment discrimination legislation.  Should the election be 
set aside?  
Novotel
 make it clear that, unless the Board 
will treat employment discrimination differently than 

other employment problems and litigation or accord it 
less status, the answer is in the negative.  The principles 
of Novotel
 make it clear that the promotion or acknowl-
edgment of employee grievances, racial or otherwise, are 

appropriate under the Act.   
While I agree that racial discrimination and sexual 
harassment are complex problem
s, the answer is not to 
discourage open debate where these issues concern em-
ployees™ working conditions.  These issues were not in-
jected into the campaign by the Petitioner, but reflected 
an existing workplace concern. 
 The reality of the work-
place is that discussions between employees, unions, and 
management is frequently rough and tumble, but the 
Board cannot and should not function as a censor of 
these debates over issues germane to the employment 
relationship.  Under my view, until the rhetoric reaches 
the point at which it is no longer relevant to the discus-
sion of unionization and is intended only to promote an 
atmosphere of racial hatr
ed, the Board should not con-
demn racial appeals. 
Accordingly, I would retain the core of 
Sewell
 and Al-len-Morrison
 but revise some aspects of the holdings of 
 22 321 NLRB at 629Œ630. 
23 371 U.S. 415 (1963).  See also 
Railroad Trainmen v. Virginia Bar
, 377 U.S. 1 (1964); 
Mine Workers District 12 v. Illinois State Bar Assn.
, 389 U.S. 217 (1967); and 
In Re Primus
, 435 U.S. 412 (1978). 
24 321 NLRB at 632. 
 SHEPHERD TISSUE, INC. 373those cases.  I would adhere to the principles of free 
speech and freedom of association adumbrated by the 
Supreme Court in 
NAACP vs. Alabama25 and NAACP v. 
Button
.26  I would remain faithful to the approach taken 
by our Board 2 years ago when we applied those princi-

ples to our Act in 
Novotel
.   
Therefore, I join my colleagues in adopting the hearing 
officer™s recommendation to overrule the employer™s 

objections to the election and certifying the Petitioner.  In 
so doing, I vote for the principles of free speech and em-
ployee free choice promoted and sanctioned by the Act 
and the First Amendment. 
 APPENDIX 
OBJECTION 2 The Employer claims that employees were denied a free and 
uncoerced choice regarding unionization because the Petitioner 
promulgated ﬁcampaign propaganda deliberately calculated to 
overemphasize and exacerbate r
acial/religious 
tensions among 
employees by inflammatory appealsﬂ which destroyed the pre-
requisite laboratory c
onditions and affected the outcome of the 
election. 
Counsel for the Employer claims that one such incident oc-
curred when the Petitioner distri
buted its September 11,. issue 
of the ‚The Union Issueﬂ to employees. (Employer™s Exhibit 3)
8 The handbill in question has a picture of Harrell and a lead 
caption ﬁWhy was James Harrell Fired?ﬂ The article contains a 
quote from Harrell, who is black, 
that he admittedly made to 
the Director of Human Resources, Randy Rocha, who is white.
9 The Employer claims that Harrell™s statement ﬁBlack folk have 
been wrongly touched by whites for over 300 yearsﬂ is ﬁan 
inflammatory appeal to racial prejudice.ﬂ Rocha met with 
Harrell while conducting an investigation of an  alleged inci-
dent of sexual harassment c
oncerning a black woman who had 
complained about a white employee who had touched her. 
Harrell was terminated by the Employer on August 21, ﬁbe-
cause he interfered with a sexual harassment investigation . . . 
.ﬂ  The foregoing termination is
 subject of an unfair labor prac-
tice charge being investigated at the time of the hearing. 
Harrell, who became a paid employ
ee of the Petitioner after he was terminated by the Employer, admitted that he met with 
approximately 200 of the Employ
er™s employees and informed 
them that he had been wrongfully
 terminated. He also told the 
employees that he had apprised ﬁ[m]anagement that black folk 
had been wrongfully judged by white folks for over three hun-
dred years.ﬂ Counsel for the Employ
er contends in his brief that Harrell did not utter the statement in question to Rocha during 

their meeting. 
                                                          
 25357 U.S. 449 (1958) (Immunity from state scrutiny of membership 
lists which NAACP claimed on behalf of its Alabama members was so 
related to the right of members to 
pursue their lawful private interests 
privately and to associate freely with others in so doing as to come 
within the protection of the Fourteenth Amendment.). 
26371 U.S. 415 (1963).  Cf. H. Kalven, the Negro and the First 
Amendment (Ohio State University Press 1965). 
8 Counsel for the Employer inadvertently refers to Employer™s Exh. 
3 as Employer™s Exh. 2 in his brief. 
9 Rocha served as Employer™s repr
esentative at the hearing, but did 
not testify. Employer™s Counsel also notes th
at officers and agents of the 
Petitioner actively sought the support of black employees, es-
pecially the 188 new employee
s who were mostly black, ac-
cording to Petitioner™s monthly 
magazine. (Employer™s Exhibit 
2) ﬁAdding fuel to the fire,ﬂ Em
ployer Counsel cites is the Peti-
tioner™s ﬁenlisting the support of
 the Memphis Baptist Ministe-
rial Association, [hereinafter
 known as the Association] an 
organization of local black ministers . . . .ﬂ  The evidence indi-
cates that Harrell, Petitioner™s organizer Curtis Hawkins, and 
two other representatives for the Petitioner, attended the meet-
ing with the Association. Hawkins stated, and Harrell corrobo-
rates, that he spoke to the Association on behalf of the group 
and asked them to support the workers. The Petitioner prepared 
a letter to the Employer on the Association™s letterhead. 
Reverend Donald Castle, secretary for the Association, stated 
that every Tuesday the Association meets and it is common for 
politicians, business people, and others to speak at the meeting. 
Castle was unsure if the meetin
g occurred on September 16 or 
before, but he noted that someone read to the group for a few 
minutes and then a vote was taken to determine if the Associa-
tion would support the employ
ees, which they did.  
Employer™s Exhibit 7 is a lett
er dated September 16 sent to the President of the Employer 
from the Association along with 
six pages of member™s 
signatures. The letter noted that a group 
of clergy had recently met and discussed problems the Em-
ployer™s employees were having
 and the Association proposed 
that in the best interest of the employees that the Employer 

adopt a ﬁFair Campaign Practice 
Pledge,ﬂ set forth below. 
Allow union representatives and supporters to have equal time 

at any meeting employees are required to attend and/or where 
unions are discussed, 
Give union supporters the same opportunity as the company 
to post union material or distribute material without harass-
ment, 
Allow employees to express their opinions freely and openly, 
without fear of company intimidation or discipline, about their 

pro-union views, 
Treat all employees with resp
ect during the union campaign, 
allowing a free and unencumb
ered election. When union rep-
resentation is decided, Sheperd immediately enter into fair 

negotiation with the employees™ chosen representatives aim-
ing at reaching a mutually agreed upon collective  bargaining 
agreement. 
 The Petitioner distributed Empl
oyer™s Exhibit 7 to employ-
ees during the campaign. Whereupon, the  Employer responded 
with a handbill of its own. That handbill, Petitioner™s Exhibit 
12, indicates that the Petitioner failed to inform the Association 

of the ﬁTRUTHﬂ that the rerun election is due to ﬁ.  .  . 
certain 
conduct of the Union interfered with the employees™ exer-
cise of a free and reasonable choice
. . . .ﬂ (emphasis not 
added)  Moreover, the Employer™s handbill informs employees 
that the Petitioner failed to inform the Association that two of 
its supporters were discharged fo
r threats and for racial harass-
ment and ﬁ[i]f the UPIU will intentionally misrepresent the true 
facts to the Memphis Baptist Ministerial Association we can 
only imagine what this group has said to you.ﬂ  The Employer 
notes on the handbill that it will abide by the National Labor 
Relations Act and asked its em
ployees to support it and vote 
no.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 374 The Employer contends that race
 was one of the main issues in the campaign and supports that
 contention with the testimony 
of Mae Francis White, a black employee, who stated that Har-
rell™s remark was talked about 
every day. Another witness for 
the Employer was Linda Mabary, a white employee, who noted 
that she thought Harreil™s remark in the ﬁThe Union Issueﬂ was 
interjecting race into the campaign. However, Employer wit-
ness Kevin Hyman, a black employ
ee, testified that he did not 
discuss the remark with anyone and that it did not impact him 

at all. Marie Williams, a black employee, testified that Harrell™s 
remark did not affect her at all.
 In fact, none of the Employer™s 
witnesses testified that Harrell™s remark altered the way they 

were going to vote.  
Ron Spann, union organizer, tes
tified that such issues as 
ﬁseniority, equal pay for equal work, equal treatment to em-
ployees, and unjust discharges
ﬂ were prevalent throughout the 
campaign. Spann noted that one of the main issues in the cam-
paign was employee safety sinc
e several employees had been 
injured. In addition, numerous documents or handbills were 

distributed to the employees in one form or another from the 
Petitioner or the Employer (Emp.Exhs. 1, 3, 6; P. Exhs. 4Œ44, 
46) concerning various campaign issues. Also, the text of a 
video transcript shown to employ
ees by the Employer (P. Exh. 
45) demonstrates that wages, j
ob benefits, the future of the 
facility if the Petitioner wins th
e election, the amount of dues to 
be paid to the Petitioner and how that money is spent by the 
Petitioner were all issues that concerned the Employer.   
Counsel for the Employer conte
nds that ﬁ[t]he sole purpose 
for publishing Harrell™s 
alleged statement to the white Human 
Resource Manager and about a white employee touching a 
black employee was to suggest 
alleged mistreatment of black 
persons by white persons.ﬂ (emphasis not added) The Employer 
also contends that the Petitioner promoted Harrell™s remarks 
and sought the aid of the Association in order to persuade black 
voters from voting for the Employer. Thus, the Employer has 
established a prima facie case that the Petitioner used ﬁinflam-

matory appealﬂ to racial feeli
ngs thereby shifting the burden to 
the Petitioner to ﬁshow that its remarks were ‚truthful and ger-
mane.ﬂ™ See 
Sewell Mfg. Co
., 138 NLRB 66 (1962) 
Based on the totality of the evidence. l do not find Harrell™s 
remark, as quoted above, was so offensive and inflammatory 
that a fair election was impossible. See 
Catherine™s Inc.
, 316 NLRB 186 (1995); Coca-Cola Bottling Co
., 273 NLRB 444 
(1984); Vitek Electronics
, 268 NLRB 522, 527Œ28 (1984) See 
generally, 
Case Farms of North Carolina
 320 NLRB No. 97 
(1996), enfd 128 F.3d 841 (4th Cir. 1997); 
Englewood Hospi-
tal, 318 NLRB 806, 807 (1995); Brightview Care Center, Inc
., 
292 NLRB 352 (1989). 
The Employer claims that Harrell
 did not make the remark in 
question to Rocha and thus the Petitioner disseminated false 
information. However, I credit Harrell™s unrebutted testimony 
wherein he admitted he made the remark which the Petitioner 
subsequently disseminated to employees via a handbill.  
Harrell expressed his persona
l opinion based upon his life 
experiences when he met with Rocha. The statement Harrell 
made to Rocha that ﬁBlacks have been wrongly touched by 
whites for 300 yearsﬂ conjures up thoughts of a master-slave 
relationship whether on a plantation,
 in a factory, or in society 
in general. I am mindful of histor
ical facts that inform us that 

the type of incident Harrell wa
s referring to has certainly oc-
curred in the past, and while things have recently improved, 
there is no reason to believe that such repugnant conduct has 
been eradicated. Thus, Harrell™s statement merely placed these 
matters into a historical setting well understood by all, blacks in 
particular. See 
Coca-Cola
, supra. The Employer further claims that the Petitioner embarked on 
a campaign which sought to overstress and exacerbate racial feelings with irrelevant and inflammatory appeals to racial 
prejudices. See 
Sewell, supra. The credited evidence is over-
whelming that wages and benefits, worker safety, and the im-
pact the selection of a union will have on the employees were 
the main issues in the campaign. Other issues in the campaign 
consisted of equal treatment of employees and unjust dis-
charges of employees. Harrell™s remark to Rocha during an 
investigation of alleged sexual 
harassment and Harrell™s subse-
quent termination were germane to the campaign and therefore 
permissible conduct. See 
Beatrice Grocery Products
, 287 NLRB 302 (1987).  It should also be noted that there is no evi-

dence that Harrell™s remark cau
sed one employee to alter how 
they were going to vote. 
As for the Employer™s claim that the Association™s letter sent 
to the Employer and distributed to employees constitutes an 

appeal to racial and religious 
prejudices, I fail to discern how the letter could have reasonabl
y tended to destroy the atmos-
phere necessary for the exercise of an employee™s free choice 
thereby interfering with the election. I find that the letter in 
question was not an attempt to inflame racial or religious preju-
dice or to pit one race agains
t another or one religion against 
another. In fact, the letter doe
s not insult or slur any racial 
group or any religious group. Rather, the Association™s letter 
merely requests the Employer 
to conduct a fair election and delineates how that can be a
ccomplished. Moreover, the Em-
ployer distributed a handbill of
 its own regarding the Associa-
tion™s letter. With a handbill from each party, the employees 
should be viewed as ﬁmature i
ndividuals who are capable of 
recognizing campaign propaganda 
for what it is and discount-
ing it.ﬂ 
Midland National Life Insurance Co.
, 263 NLRB 127, 132 (1982), citing Shopping Kart Food Markets, 228 NLRB 
1311, 1313 (1977). 
The Employer further contends in a footnote that the Peti-
tioner™s meeting with ﬁShep W
ilburn, a well-known, black politician in the Memphis communityﬂ and soliciting the use of 

his name ﬁcontributed to the raci
al issue fanned by the [Peti-
tioner].ﬂ Along that same thought, 
the Employer alleges that the 
Petitioner soliciting a letter from and later distributing a letter 
from U.S. House of Representative Harold E. Ford, Jr., a black 
congressman, to the Employer™s 
President Suda Bhagwat, fur-
ther ﬁheighten[ed] and exacerbate[d]ﬂ racial tensions. (Emp. 

Exh. 5.) The involvement of the two previously noted black 
men in the campaign does not under these conditions ﬁheighten 
and exacerbateﬂ racial tensions. See 
Baltimore Luggage Co
., 
162 NLRB 1230 (1967). It appears from the totality of the Em-
ployer™s evidence, that any connection, however tenuous, be-
tween prominent black individuals
 or prominent black associa-
tions and the Petitioner™s campaign ipso facto establishes an 

ﬁinflammatory appeal to racial prejudicesﬂ since the majority of 
its employees are black. I am unaware of any case law that 
supports that proposition. Therefore, I recommend that the 
Employer™s Objection 2 be dismissed in its entirety.
 